Citation Nr: 0918687	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active military service from December 
1941 to September 1942, and from June 1945 to June 1946.  He 
was also a prisoner of war from April 1942 to September 1942.  
The Veteran died in October 1987.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the appellant's service connection claim 
for the Veteran's cause of death.  The appellant subsequently 
initiated and perfected an appeal of this rating 
determination.  For reasons discussed in further detail 
below, the issue will be decided on the merits. 

In a February 2009 written statement, the appellant requested 
a hearing before a member of the Board.  In a March 2009 
letter to the appellant, the Board requested clarification of 
the type and location of the requested hearing.  The 
appellant was notified that if she did not respond to the 
letter within a specified time period, the Board would 
presume she did not want a hearing and proceed accordingly.  
She did not respond and her request is thus deemed withdrawn.  

Also within her February 2009 statement, the appellant stated 
she was appointing her son to act as her accredited 
representative.  However, the appellant has neither submitted 
a proper designation of representation in favor of her son, 
nor demonstrated his status as an accredited representative 
for VA purposes.  See 38 C.F.R. § 14.626 et seq. (2008).  
Therefore, the Board does not recognize a representative for 
the appellant at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As is noted in the introduction, this appeal arises from a 
denial of an application to reopen a previously-denied 
service connection claim for the cause of the Veteran's 
death.  Ordinarily, once there has been a final denial of a 
claimed issue, a claimant must submit new and material 
evidence in order to have VA reopen the claim and consider 
the issue on the merits.  38 U.S.C.A. § 5108 (West 2002).   
In a June 2003 decision, the Board denied the appellant's 
application to reopen this same claim, based on an absence of 
new and material evidence.  She responded with an August 2003 
motion for reconsideration, which was denied by the Board in 
March 2004.  Thereafter, she failed to appeal the June 2003 
decision, and it became final.  38 U.S.C.A. § 7104 (West 
2002); see also Pulac v. Brown, 10 Vet. App. 11 (1997) 
(holding that the filing of a motion for reconsideration 
during the appeals period of a Board decision abates the 
finality of the Board decision until a ruling on the motion 
is issued).  

However, effective October 7, 2004, 38 C.F.R. § 3.309(c) was 
amended to include service connection on a presumptive basis 
for former prisoners of war who developed atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia) at any time following service.  38 C.F.R. 
§ 3.309(c) (effective October 7, 2004); 69 Fed. Reg. 60,083, 
60,083-60,090 (Oct. 7, 2004).  When liberalizing legislation 
creates a new basis of entitlement to VA benefits, a claim 
under such legislation is a claim separate and distinct from 
the claim previously denied prior to such legislation.  
Spencer v. Brown, 4 Vet. App. 283, 288 (1993).  In the 
present case, the appellant contends the Veteran developed 
heart disease and related complications secondary to his 
captivity as a prisoner of war, a status which is established 
in the record.  Therefore, the Board finds this claim 
separate and distinct from any prior claim denied by VA, and, 
as such, the new and material evidence provisions of 
38 U.S.C.A. § 5108 do not apply.  


To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312 (2008).  

The Veteran died on October [redacted], 1987, due to 
cardiorespiratory arrest secondary to hepatoma.  
Contemporaneous VA terminal treatment records indicate the 
Veteran was accepted for admission at a VA medical center in 
October 1987 for treatment of a right upper quadrant mass 
consisting of a liver neoplasm.  Review of medical history 
indicated hypertensive arteriosclerotic cardiovascular 
disease.  A March 1996 statement from C.L.D., who identified 
himself as a "physician-surgeon", was also received.  In 
his statement, Dr. D. stated he treated the Veteran for 
various disabilities, including recurrent pedal edema, chest 
pains, dyspnea, and hypertension, from prior to his discharge 
from military service until his death in October 1987.  Taken 
together, this evidence raises the possibility that 
cardiovascular disease secondary to the Veteran's prisoner of 
war status during military service caused or substantially 
contributed to the Veteran's death.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  
VA's duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).   The 
RO did not provide such specific notice with respect to the 
appellant's claim for service connection for the cause of the 
Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate notice 
that includes an explanation as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death, as 
in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

2.  Forward the claims file to an 
appropriate VA physician for comprehensive 
review of the record and an opinion as to 
the relationship, if any, between the 
Veteran's death and any cardiovascular 
disability of service origin.  
Specifically, the reviewer should render 
an opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that (1) the cause of 
the Veteran's death is etiologically 
related to his period of active military 
service, to include his confinement as a 
prisoner of war, or (2) the Veteran's 
arteriosclerotic heart disease and/or 
hypertensive vascular disease caused or 
contributed substantially or materially to 
cause his death.

In rendering the requested opinion, the 
reviewer must consider and address the 
service and post-service treatment 
records, the certificate of death, Dr. D's 
March 1996 statement, and any additional 
pertinent medical treatment records, if 
available.  The reviewer should provide a 
complete rationale for all conclusions 
reached.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
appellant's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant should be furnished 
with a supplemental statement of the case 
and be afforded the applicable opportunity 
to respond before the record is returned 
to the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

